

Exhibit 10.30






EXHIBIT A
Statement of Work (SOW) #2


This Statement of Work ("SOW"),. by and between McorpCX, Inc. (Previously named
Touchpoint Metrics, Inc.) ("Company") and Jamaica Money Market Brokers.Limited
("Client") is effective as of the later date signed below ("SOW Effective Date")
and serves as Client's approval for Company to begin work on the project (the
"Project") outlined in the McorpCX October 17, 2014 Protect Plan for titled "The
Ideal State In-Branch Customer Experience: A Project Plan for the JMMB Group"
("Project Plan"), which is made part of this SOW by reference, the scope of
which is described therein and further referenced in the followmg:


1. Agreement Name: Services Agreement ("Agreement")


2. Agreement Date: August 25, 2014


3. Project Name: CX Design and Improvement: An End-to-End Client Journey


4. Project Start Date: October 28, 2015


5. Approvals: The authorized approval source for Client is: lmani Duncan-Price


6. Consulting Services:


   (a)             Description of Consulting Services. Company will apply its
proven approach to and methodological system for Customer Experience Management
(CEM) to assist and guide the Client organization to define and improve the
client experiences.


The insights gained in and strategies defined by this engagement will help
Client to develop and consistently deliver easier, more relevant, enjoyable and
effective interactions, resulting in predictable and delightful experiences for
their customers at every stage of their journey.  Our approach will guide the
joint identification of "As-Is" (current state) experiences, as well as the
design of "To Be" ideal-state end-to-end journeys and development of an
implementation framework for a single client persona.


While major aspects of the background and framework in the originally proposed
Project Plan (including but not limited to brand, client experience and branch
experience strategies) remain valid, and are directly applicable to non-branch
and other cross-channel experiences, we plan to follow the same basic work plan
and provide the same basic deliverables as outlined in the Project Plan,
incorporating the updated focus in Phase 1 as defined below.


•
Target audience - A single persona, based in Jamaica

•
Journey - An end-to-end, cross-channel journey, including major client
interactions/goals across the journey (TBD in Phase 1 but will include explicit
short-term goals at each stage of the journey such as
Discovery/Consideration/Purchase based on car loan with insurance and account
opening, and

•
Onboard/Use based on use, service and support of same)

•
Channels - all, including integrated branch, phone, mobile and online



These end-to-end journey views will uncover major issues and customer needs
while informing, guiding and supporting client experience improvement,
initiatives prioritization and an implementation roadmap for driving business
results across each stage of these journeys.


Specifically, Company will assist Client to:


•
Define (and codify) the current client experience across the defined journey at
the channel, touchpoint and attribute levels, to identify specific strengths as
well as gaps between expectations and actual experiences.

•
Evaluate opportunities across channels, touchpoints and experiences, resulting
in the design of an "ideal client experience" for this journey.








--------------------------------------------------------------------------------





Exhibit A: SOW #1






•
Through the blueprinting process, develop an implementation roadmap which will
guide prioritization of initiatives to help close identified gaps between
"As-Is'' (current) and "To-Be" (ideal) experiences across these journeys, to
achieve desired business goals.

•
Deliver a prioritized series of recommendations for implementing the most
important initiatives which will help to achieve business goals and drive value
through experience improvement, optimization and transformation.



      (b)   Key Activities. The key activities for each phase of work are as
follows:


Phase 1: Immersion and Persona Finalization - Define target persona and
end-to-end client journey stages, finalize specific engagement objectives and
update Project Plan accordingly.
•
Project kick-off

•
Detailed project schedule

•
Review client-supplied data in the context of the end-to-end client journey

•
Provide templates to guide Client in their finalization of the target persona.



Phase 2: Current State Journey Maps - As explicitly defined on pages 33, 38 and
39, and 41-43 of the current Project Plan, we will define current experience for
target client persona across a defined, end-to-end journey, to truly understand
the "current state" situation.
•
Deliver Journey Map Framework, summarizing the major content areas each map will
include.

•
Conduct Journey Mapping workshops (Over 3 consecutive days, ~12-15 attendees)

o
Day 1: Current state Journey Mapping, opportunities definition prioritization

o
Day 2: Ideal state Journey Mapping opportunities definition prioritization

o
Include separate articulation of client wants, needs and pain points

·
Draft, finalize and share completed "current state" Journey Maps following
workshops (likely 2 maps, depicting pre- and post-purchase, to be determined
during client journey definition in Phase 1)



Phase 3: Ideal State Journey Maps - As explicitly defined on pages 34, 38 and
39, and 41-43 of the current Project Plan, we will define and map the "ideal"
client experience across this same end-to-end journey, to bring the client
experience model to life by designing "ideal state" journeys.

• Leverage strategy and design framework defined by McorpCX in 2014 JMMB Project
Plan

• Draft, finalize and share completed "ideal state" Journey Maps (likely 2 maps,
depicting pre- and post-purchase, to be determined during client journey
definition in Phase 1)

• Key stakeholder presentation of ideal state journeys delivered remotely



Phase 4: Service Blueprints and Experience Design Recommendations - As
explicitly defined on pages 35, 38 and 40, and 44-46 of the current Project
Plan, we will bring the ideal state customer journey map to life by mapping out
the sequence of client interactions end-to-end, including the articulation of
opportunities to "add, remove or improve" interactions, systems, etc. to close
existing gaps and enable delivery of the ideal client experience.  Explicit ROI
objectives for target persona include increased retention and wallet share,
greater word-of-mouth recommendations, reductions in service delivery cost and
increased speed through the client journey.

• Gather, review codify and share pre-read materials

• Conduct in-depth blueprinting workshops (Over 2 consecutive days, ~12-15
attendees each)

• Draft, finalize and share completed service blueprints (2 blueprints focused
on prioritized cross-channel opportunities, to be determined during
prioritization activities in Phase 2)

• Final Implementation Roadmap, which will include functional area
responsibilities across the Client organization for the closing of existing
experience gaps, and the delivery of ideal state experiences.

• Final key stakeholder presentation delivered remotely



In the delivery of these services, McorpCX staff will be onsite on two separate
occasions for a maximum of 10 "person days" at Client site in Jamaica. While TBD
based on final schedule, Company anticipates 2












2



--------------------------------------------------------------------------------





Exhibit A: SOW #1






senior staff on site for 5 calendar days, with the first visit including 1 day
of preparation, and 2 days of workshops, and the second visit including 2 days
of workshops.


      (c)   Client Responsibilities. Customer experience impacts all aspects of
a business. As a result, rapid progress towards increased client-centricity and
a sector-leading customer experience management (CEM) capability will come only
with the direct involvement of and commitment by Client leadership and
associates, working closely with the Company's engagement team.


Client will provide adequate access to and time with Client stakeholders, as
well as providing access to key personnel responsible for customer experience
mapping activities. This will include availability for participation in remote
and onsite interviews including experience strategy and design alignment,
journey mapping and blueprinting workshops, and executive presentations.


Project management personnel will need to be available to the Company's team for
guidance in navigating Client's business, engaging appropriate resources,
coordinating logistics, managing updates and communications for the duration of
the initial engagement.


Related to project deliverables, Client staff will be responsible for providing
the following deliverables and completing all related tasks. As other project
milestones are dependent on these deliverables, the milestone delivery schedule
for the Services is entirely dependent on Client meeting assigned deadlines.


Engagement-related client deliverables and activities include:
§
Develop and finalize persona using McorpCX templates

§
Definition of high-level client journey

§
Approval of strategy and design framework defined by Mcorp in 2014 JMMB Project
Plan



Beyond this, specific Client responsibilities also include:
§
Timely responses to questions, requests for information and decision support

§
Identification and coordination (including scheduling) of participants for all
stakeholder interviews, workshop and presentation attendees

§
Adequate access to and time with the appropriate JMMB team members and key
personnel for participation in data gathering, workshops and presentations.



Note that specific responsibilities, milestones and dependencies will be defined
in Phase 1.
 
      (d)   Deliverables/Delivery Schedule. Based on a start date of October 28,
2015 McorpCX shall complete and deliver all services to Client on or before
April 15, 2016, dependent on client adherence to responsibilities defined in
7(c) above. The milestone delivery schedule for the Services is based on the
draft schedule presented in the Project Plan, and shall be as follows:


Milestone #
Deliverables to be Completed
Due on or Before
1
Project kick-off conducted
11/6/2015
2
Phase 1: Immersion and Persona Finalization
12/15/2015
3
Phase 2: Current State Journey Maps
1/31/2015
4
Phase 3: Ideal State Journey Maps
2/28/2016
5
Phase 4: Service Blueprints and Experience Design
Recommendations
4/15/2016
6
Additional Training/On-Site Visits
TBD



 
      (e)   Deliverables Acceptance. Each deliverable will be deemed accepted by
Client unless, within ten (10) days, Client rejects the deliverable in a written
notice to McorpCX that specifies in reasonable detail the reason for the
rejection. If Client rejects the deliverable, McorpCX will use commercially
reasonable efforts to: (1) promptly correct the deliverable, or (2) if it is
impracticable to promptly correct the deliverable, provide Client with a written
plan to correct the deliverable, including a


3



--------------------------------------------------------------------------------





Exhibit A: SOW #1






schedule. If McorpCX disagrees with Client's rejection of the deliverable, the
Company's project manager will immediately notify Client's project manager and
schedule a meeting to discuss and resolve the issue. If the project managers are
unable to resolve the issue, then it will be referred to the parties' executives
for resolution in accordance with the Agreement.
 
      (f)    All Deliverables by the Company pursuant to sub-clause (d) above
(including journey maps and service blueprints) shall constitute Client
Deliverables for the purposes of the Agreement.


7. Client Materials:


Subject to the confidentiality provisions of the Agreement, Client is
responsible for providing at no charge and in a timely manner with all internal
resources, records, facilities, equipment, data, information, tools, software,
documentation, materials, data, content or other information or resources, as
well as access to and timely and accurate responses from personnel, agents, and
vendors to all communications from McorpCX. Client is responsible for the truth,
accuracy, and legality of all content provided to McorpCX. Client acknowledges
that delays on its part may adversely affect schedules and costs. Client and
Client agents and vendors (if any) will provide McorpCX at no charge and in a
timely manner with all facilities, equipment, data, information, tools,
software, documentation, materials, data, content or other information or
resources, as well as access to and responses from their personnel, agents, and
vendors ("Client Materials") reasonably required by McorpCX to provide the
Services under this SOW. Client will ensure that it has all rights and consents
necessary for McorpCX to use such Client Materials. Client understands and
acknowledges that McorpCX's performance of the Services depends on Client and
Client agents and vendors (if any) providing the Client Materials in a timely
manner, and that any failure or delay will prevent or delay McorpCX performance
of the Services. Client is responsible for and assumes the risk of any problems
resulting from the Client Materials.


8. Fees, Expenses and Payment Terms:


      (a)   Consulting Fees. Total fees for Consulting Services are ninety
thousand U.S. dollars ($90,000 USD). Consulting fees will be invoiced to Client
by Company and are chargeable according the following schedule:


Amount (U.S. dollars)
Chargeable:
$36,000.00
Upon execution of this SOW
$13,500.00
Upon acceptance by Client of Deliverables at Milestone 2
$13,500.00
Upon acceptance by Client of Deliverables at Milestone 3
$13,500.00
Upon acceptance by Client of Deliverables at Milestone 4
$13,500.00
Upon acceptance by Client of Deliverables at Milestone 5



Additional on-site Training, Consulting or Presentation Services are available
as requested in writing by client, at the rate of five-thousand U.S. dollars
($5,000) per day.
 
      (b)   Expenses. All out-of-pocket expenses are billed at cost, and will
not exceed $15,000.00 USD without written approval obtained from Client in
advance of these expenses being incurred. Any out-of-pocket expense exceeding
$5,000 that are agreed to in advance by Client are subject to a 50% deposit,
payable to MCorpCX prior to ordering the service.
 
      (c)   Payment Terms. Client agrees to pay all fees and expenses in United
States dollars according to the payment schedule above and the Payment Terms set
forth in the Services Agreement.




9. Statement of Work Term and Termination:


The term of this Statement of Work shall begin on the Effective Date and shall
continue in effect until completion of the Project. This SOW may, after
complying with Section 8.7.1 of the Agreement, be terminated by either party if
the other party fails to cure a breach of any material provision of this SOW






4



--------------------------------------------------------------------------------





Exhibit A: SOW #1






(which shall include the Company's duty to provide the Consulting Services and
complete the Deliverables within the stipulated time, subject to any delay
caused by the Client) within thirty (30) days after receipt of written notice of
such breach. The Company and the Client may temporarily cease performance of its
obligations during any cure period.


This Statement of Work is entered under and subject and pursuant to the Services
Agreement between McorpCX and the Client, and is subject to all the terms and
conditions of the Agreement.  Any capitalized terms not defined in this
Statement of Work shall have the meanings ascribed to them in the Agreement.
This Statement of Work supplements and incorporates by reference the relevant
terms of the Agreement. The parties have executed this Statement of Work on the
respective dates set forth below.


For the Company
 
Accepted for Client
McorpCX, Inc.
 
Jamaica Money Market Brokers Limited
                   
By:
MICHAEL HINSHAW
 
By:
IMANI DUNCAN-PRICE
         
Name:
Michael Hinshaw
 
Name:
Imani Duncan-Price
         
Title:
President & CEO
 
Title:
Group Chief Strategy Officer
         
Date:
10.28.15
 
Date:
Oct 28, 2015
       
201 Spear Street, Suite 1100
 
Address:
6 Haughton Terrace
San Francisco, CA, 94105
     
415.526.2655 (phone)
 
Kgn 10 Jamaica
415.526.2650 (fax)
     
admin@tpmetrics.com
 
Phone:
876 704-3723
           
Fax:
876 967-6765
           
Email:
imani_duncan-price@jmmb.com





















































5

